J-A35003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE HUNTINGTON NATIONAL BANK,                  IN THE SUPERIOR COURT OF
SUCCESSOR IN INTEREST TO SKY BANK,                   PENNSYLVANIA

                         Appellee

                    v.

K-COR, INC.,

                         Appellant                 No. 1266 WDA 2013


                    Appeal from the Order July 12, 2013
             In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD13-009195


BEFORE: BENDER, P.J.E., BOWES, J., and ALLEN, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 31, 2014

      K-Cor, Inc. appeals from the order entered on July 12, 2013, denying

its petition to strike or open judgment entered by confession. We affirm.

      The following facts are not in dispute.     This case involves three

commercial loans. In April 2001, Huntingdon National Bank’s predecessor,

Sky Bank, entered into a loan agreement and note with Appellant, pursuant

to which the bank loaned $150,000 to Appellant.       The note provides for

judgment by confession in the event of a default on the loan.

      In April 2001, the bank and Appellant entered into a second loan

agreement and note, pursuant to which the bank loaned an additional

$144,000 to Appellant. The note provides for judgment by confession in the

event of a default on the loan.
J-A35003-14


      In April 2001, the bank and Appellant entered into a third loan

agreement and note, pursuant to which the bank loaned an additional

$50,000 to Appellant. The note provides for judgment by confession in the

event of a default on the loan.

      Following default and notice, Huntingdon National Bank (hereinafter,

the Bank) initiated this action in May 2013, filing a complaint in confession of

judgment.     Thereafter, judgment was entered in the total amount of

$365,432.08.

      In June 2013, Appellant filed a petition to strike or open the judgment,

comprised of a single paragraph averring that it had not voluntarily,

intelligently, and knowingly given up its right to notice and a hearing prior to

the entry of judgment.     In July 2013, following argument, the trial court

denied Appellant’s petition, concluding that Appellant had failed to raise a

meritorious defense to the confessed judgment.         The trial court further

denied Appellant’s oral motion to amend its petition, concluding that the

general rule permitting liberal amendment of pleadings does not apply to a

petition to strike or open.   See Trial Court Order, 07/12/2013.      Appellant

filed a motion for reconsideration, attaching proposed amendments to its

petition, which was denied thereafter by the trial court.     Appellant timely

appealed and filed a court-ordered Pa.R.A.P. 1925(b) statement. The trial

court submitted a responsive opinion, addressing both the defect in




                                     -2-
J-A35003-14


Appellant’s initial petition as well as the substantive merit of Appellant’s

proposed amendments.

      Appellant raises the following issues on appeal:

      [1.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant the motion for amendment of a petition, when
      good and cognizable defenses are presented at the time of the
      presentment of the petition and request for amendment and
      incorporation of allegations at related cases?

      [2.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant reconsideration of the denial of the motion for
      amendment of a petition?

Appellant’s Brief at “vi.”

      We affirm the order of the trial court based upon our reasoning in The

Huntington National Bank v. K-Cor, Inc., --- A.3d --- (Pa. Super. 2014)

(1265 WDA 2013).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                    -3-